Citation Nr: 0519939	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  02-03 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from March 1975 to March 
1978.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a January 2002 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Houston, Texas.  
This matter was previously before the Board in September 2002 
at which time the Board undertook additional development.  
Thereafter, in August 2003, the Board remanded the matter to 
the RO in compliance with due process requirements.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003); VAOPGCPREC 1-03.


FINDING OF FACT

Suppurative hydradenitis is attributable to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for establishing service connection for suppurative 
hydradenitis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, and in view of 
the Board's favorable disposition of the claim on appeal, the 
Board finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim at this time, as all notification and 
development action needed to render a fair decision on this 
claim has been accomplished.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When the RO initially denied the veteran's claim in January 
2002 for service connection for a skin disability, namely an 
abscess on his left buttock, his service medical records were 
unavailable for review.  However, these records have since 
been received and show that the veteran had a normal skin 
evaluation at his enlistment examination in February 1975.  
They also show that he was treated for a cyst on his [left] 
ear below the earlobe in December 1976.  With respect to this 
treatment, the veteran reported having the earlobe cyst for 
one week and said it took five days to swell up.  On 
examination there was localized swelling.  The veteran was 
referred to a doctor to undergo an "I & D and pack."  At 
the separation examination in January 1978, the veteran was 
noted to have acne vulgaris.  Also noted on a January 1978 
Report of Medical History is that the veteran had been 
treated at the Troop Clinic for the cyst on his right earlobe 
eight months earlier.  

The first evidence of skin problems following service is a 
private treatment record from A. Adelson, M.D., dated in 
March 1998.  This record shows that the veteran was seen for 
a sore on his right ear and groin area.  Findings revealed 
chronic erythematous growth changes right earlobe without 
drainage and linear tender area over rectum anteriorly for 
years.  The veteran was assessed as having chronic acute 
infection right earlobe and infected rectal fissure.

VA outpatient records beginning in 1998 show repeated 
treatment for abscesses on the veteran's bilateral earlobes, 
buttock and groin.  Included in these records is a November 
1998 record noting that the veteran had a history of chronic 
boils on his right ear lobe, left ear lobe, groin and 
buttocks, and a January 2001 treatment record reflecting the 
veteran's history of abscesses on the right earlobe and 
perirectal areas since he joined the army.  Treatment records 
since 1998 reflect various skin diagnoses including acne 
vulgaris, acne conglobata, and suppurative hydradenitis.  In 
regard to suppurative hydradenitis, the medical evidence 
links this disability to the veteran's earlobe abscesses, as 
well as abscesses on his groin and perirectal.  Specifically, 
a February 2001 preoperative note contains a diagnosis of 
suppurative hydradenitis of the perianal, groin and ear 
regions.  The veteran underwent debridement of the abscesses 
on his groin and buttocks in February 2001, and the right 
earlobe in July 2001.

In light of the veteran's inservice treatment for an abscess 
on his right earlobe, his postservice diagnosis of chronic 
suppurative hydradenitis manifested by abscesses on his 
earlobes, groin and perirectal; and by resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports a grant of the claim for service 
connection for a skin disease, namely suppurative 
hydradenitis. 


ORDER

Service connection for suppurative hydradenitis is granted; 
subject to the law and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


